       Case: 1:21-cv-04922 Document #: 1 Filed: 09/16/21 Page 1 of 7 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JOYCE MITCHEM,                                     )
                                                   )
                       Plaintiff                   )
                                                   )           No. 1:21-cv-04922
               v.                                  )
                                                   )
METROPOLITAN LIFE INSURANCE                        )
COMPANY,                                           )
                                                   )
                       Defendant                   )

                                    NOTICE OF REMOVAL

       Defendant, METROPOLITAN LIFE INSURANCE COMPANY (“MetLife”), by its

attorney, Jacqueline J. Herring of Smith von Schleicher & Associates, provides notice of removal

of this action to the United States District Court for the Northern District of Illinois, Eastern

Division, pursuant to 28 U.S.C. §1441 et seq., and respectfully presents to this Court the

following grounds for removal:

       1.      MetLife is the defendant in an action captioned Joyce Mitchem v. Metropolitan

Life Insurance Company, Case No. 20211116772, pending in the Circuit Court of Cook County,

Illinois, Municipal Department, First District. Plaintiff Joyce Mitchem commenced this action

on August 9, 2021 by filing a Complaint in the Circuit Court of Cook County, Illinois, Municipal

Department, First District.

       2.      MetLife has not been served. MetLife agrees to accept service as of the date of

filing this Notice of Removal. MetLife’s Notice of Removal is timely pursuant to 28 U.S.C.

§1441 and §1446 because it was filed within 30 days of service. On August 27, 2021, MetLife

received by regular mail a copy of the Summons and Complaint, which are attached as Exhibits

A and B. A copy of the Notice of Filing Notice of Removal to be filed with the Circuit Court of
       Case: 1:21-cv-04922 Document #: 1 Filed: 09/16/21 Page 2 of 7 PageID #:2




Cook County, Illinois, Municipal Department, First District is attached as Exhibit C. The

Summons and Complaint constitute all of the process, pleadings and orders received by MetLife.

        3.      This civil action is removable based on federal question jurisdiction pursuant to

28 U.S.C. §1331 and 28 U.S.C. §1441, because Plaintiff asserts a claim for payment of benefits

under an employee welfare benefit plan (“Plan”) governed by the Employee Retirement Income

Security Act of 1974, 29 U.S.C. §1001 et seq. (“ERISA”) and sponsored by Aramark Services,

Inc. (“Employer”). The Summary Plan Description for the Plan (“SPD”) is attached as Exhibit

D.

        4.      Plaintiff, in the Complaint, asserts claims against MetLife for breach of contract

and statutory penalties under 215 ILCS 5/155, seeking payment of life insurance benefits under

the Plan. (Ex. B, Complaint).

        5.      This action is removable pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1441,

because Plaintiff’s claim for payment of benefits under the Plan is governed by and arises under

ERISA §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B). Section 502(a)(1)(B) of ERISA allows a

participant or beneficiary to bring a civil action “to recover benefits due to him under the terms

of his plan, to enforce his rights under the terms of the plan, or to clarify his rights to future

benefits under the terms of the plan.”

        6.      Section 502(a)(1)(B) completely preempts the state law claims asserted in the

Complaint. Complete preemption under ERISA §502(a) has such “extraordinary pre-emptive

power” that it converts certain state law claims into ERISA claims, and confers federal

jurisdiction to adjudicate those claims under ERISA. Aetna Health Inc. v. Davila, 542 U.S. 200,

209 (2004) (quoting Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 65-66 (1987)).




                                                   2
      Case: 1:21-cv-04922 Document #: 1 Filed: 09/16/21 Page 3 of 7 PageID #:3




“‘[C]auses of action within the scope of the civil enforcement provisions of § 502(a) [are]

removable to federal court.’” Id. (quoting Taylor, 481 U.S. at 66).

       7.      The Plan constitutes an ERISA-regulated employee welfare benefit plan

established and maintained by the Employer for the purpose of providing life and accidental

death and dismemberment coverage to eligible employees of the Employer, as a benefit of

employment. This case is properly removable based on federal question jurisdiction pursuant to

ERISA and the doctrine of complete preemption:

       (i)     The Employer established and/or maintained the Plan as an employee welfare
               benefit plan under ERISA pursuant to 29 U.S.C. §1002(1) and §1002(5) for
               the purpose of providing life and accidental death and dismemberment
               coverage to the Employer’s eligible employees. (Ex. D, SPD, pgs. 3-4, 7, 11,
               15, 24).

       (ii)    The SPD specifies that the Plan is “considered welfare benefit plans” under
               ERISA and provides ERISA information, including an explanation of “Your
               Rights Under The Employee Retirement Income Security Act of 1974
               (ERISA).” (Ex. D, SPD, pgs. 3, 24-25, 27).

       (iii)   The SPD provides administrative review and appeal procedures for receiving
               benefits, including information about participants’ and beneficiaries’ right to
               bring a civil action under ERISA. (Ex. D, SPD, pgs. 22-23).

       (iv)    The Plan constitutes an employee welfare benefit plan within the meaning of
               29 U.S.C. §1002(1).

       (v)     Plaintiff asserts a claim for life insurance benefits under the Plan and alleges
               that she is a beneficiary as defined by 29 U.S.C. §1002(8) in that she has
               asserted a colorable claim to employee welfare plan benefits provided under
               the ERISA-regulated Plan that was established, maintained and endorsed by
               the Employer.

       (vi)    Pursuant to 29 U.S.C. §1132(e), the district courts of the United States have
               original jurisdiction over actions brought by participants or beneficiaries to
               recover benefits or other relief under employee welfare benefit plans.

       8.      ERISA §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B), provides Plaintiff with

exclusive remedies for recovery of benefits, pursuant to Taylor, 481 U.S. 58 and Pilot Life Ins.



                                                 3
       Case: 1:21-cv-04922 Document #: 1 Filed: 09/16/21 Page 4 of 7 PageID #:4




Co. v. Dedeaux, 481 U.S. 41 (1987). Plaintiff’s claim for payment of life insurance benefits

cannot be resolved without interpreting the terms of the Plan relating to eligibility for,

qualification for and payment of Plan benefits. Plaintiff’s state law claims, therefore, fall within

the scope of 29 U.S.C. §1132(a)(1)(B) and are completely preempted and governed by ERISA.

See Davila, 542 U.S. at 210.

       9.      The Plan is not exempt from ERISA under the narrow “safe harbor” provision of

the United States Department of Labor’s ERISA regulations. The safe harbor provision exempts

benefit plans from ERISA only if all four safe harbor criteria are satisfied, including that no

contributions are made by the employer, that participation is completely voluntary, and that the

sole functions of the employer are, “without endorsing the program, to permit the insurer to

publicize the program to employees or members, to collect premiums through payroll deductions

or dues checkoffs and to remit them to the insurer.” 29 C.F.R. §2510.3-1(j).

       10.     The Plan falls outside of the safe harbor exemption because the Employer paid for

its eligible employees’ Basic Term Life Insurance and Basic AD&D Insurance coverage. (Ex.

D, SPD, pgs. 7, 11, 15). See Helfman v. GE Group Life Assur. Co., 573 F.3d 383, 391-392 (6th

Cir. 2009) (“[I]f an employer contributes to any employee’s payment of premiums, ERISA must

apply to the entirety of the particular insurance program, regardless of whether one or more

employees pays his own premiums in full.”); Shyman v. Unum Life Ins. Co., 427 F.3d 452, 454

(7th Cir. 2005).

       11.     Moreover, the Employer endorsed the Plan and did not maintain strict neutrality.

As explained by the United States Department of Labor, “[the] requirement of employer

neutrality is key to the rationale for not treating such a program as an employee benefit plan,

namely the absence of employer involvement.” 40 Fed. Reg. 34526 (1975). If an employer fails



                                                  4
       Case: 1:21-cv-04922 Document #: 1 Filed: 09/16/21 Page 5 of 7 PageID #:5




to maintain neutrality and endorses the plan, the safe harbor exemption is inapplicable.

Brundage-Peterson v. Compcare Health Servs. Ins. Corp., 877 F.2d 509, 511 (7th Cir. 1989).

       12.     The Employer endorsed the Plan by selecting the insurers, purchasing the

coverage as a benefit for its employees, designating which employees are eligible for coverage,

and paying its participating employees’ coverage premiums for Basic Term Life Insurance and

Basic AD&D Insurance coverage. (Ex. D, SPD, pgs. 3, 4, 7, 11, 15, 24). The Employer,

therefore, “endorsed” the Plan as part of its employee welfare benefit program, rendering the safe

harbor exemption inapplicable. See Postma v. Paul Revere Life Ins. Co., 223 F.3d 533, 537 (7th

Cir. 2000) (“This court has held that ‘[a]n employer who creates by contract with an insurance

company a group insurance plan and designates which employees are eligible to enroll in it is

outside the safe harbor created by the Department of Labor regulation.’”) (quoting Brundage-

Peterson, 877 F.2d at 511); Orlando v. United of Omaha Life Ins. Co., No. 06 C 3758, 2007 WL

2875241, at *3 (N.D. Ill. Sept. 30, 2007) (“[T]wo employer activities, contracting with the

insurer to provide the plan and designating eligible employees under it, were sufficient to place

the plan within ERISA’s framework.”).

       13.     Because federal question jurisdiction exists under 28 U.S.C. §1331 based on

ERISA and the doctrine of complete preemption, MetLife is entitled to removal of this lawsuit

from state court to federal court pursuant to 28 U.S.C. §1441. This case is properly removed

from the Circuit Court of Cook County, Illinois, Municipal Department, First District, to the

United States District Court for the Northern District of Illinois, Eastern Division, based on

federal question jurisdiction.




                                                 5
       Case: 1:21-cv-04922 Document #: 1 Filed: 09/16/21 Page 6 of 7 PageID #:6




        14.     This Court has original jurisdiction over this action based on federal question

jurisdiction, and therefore the action is properly removed to this Court pursuant to 28 U.S.C.

§1331, 28 U.S.C. §1441, and 28 U.S.C. §1446.

        WHEREFORE, Removing Party and Defendant, METROPOLITAN LIFE INSURANCE

COMPANY, requests that the above action be removed from the Circuit Court of Cook County,

Illinois, Municipal Department, First District, to the United States District Court for the Northern

District of Illinois, Eastern Division.

                                              Respectfully submitted,

Jacqueline J. Herring (IL-6282246)            By: /s/ Jacqueline J. Herring
SMITH | VON SCHLEICHER + ASSOCIATES               Attorney for Removing Party/Defendant,
180 North LaSalle St. Suite 3130                  Metropolitan Life Insurance Company
Chicago, Illinois 60601
P: 312.541.0300 | F: 312.541.0933
jackie.herring@svs-law.com




                                                 6
      Case: 1:21-cv-04922 Document #: 1 Filed: 09/16/21 Page 7 of 7 PageID #:7




                                CERTIFICATE OF SERVICE

I hereby certify that on September 16, 2021, I electronically filed the foregoing with the Clerk of
the above Court using the CM/ECF system. I further certify that a paper copy of the
electronically filed document was served on the attorneys addressed below via U.S. Mail,
postage pre-paid at 180 North LaSalle Street, Chicago, Illinois.

Jeffrey S. Deutschman
Bradley A. Skafish
Deutschman & Skafish, P.C.
77 W. Washington Street, Suite 1525
Chicago, Illinois 60602
jeff@deutschmanlaw.com
brad@deutschmanlaw.com


                                                     /s/ Jacqueline J. Herring
                                                     SMITH | VON SCHLEICHER + ASSOCIATES
                                                     180 North LaSalle St. Suite 3130
                                                     Chicago, Illinois 60601
                                                     P 312.541.0300 | F 312.541.0933
                                                     jackie.herring@svs-law.com
                                                     Illinois Bar No. 6282246




                                                 7
